Citation Nr: 0118695	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-06 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.  He also had various other periods of active 
and inactive duty for training in the Air Force National 
Guard from December 1991 to September 1997, to include 
relevant active duty for training from February 1992 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
service connection for a low back disability.  The veteran 
subsequently perfected this appeal.


REMAND

At the outset, the Board notes that while the veteran's claim 
was pending, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) 
(Nov. 9, 2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition to 
eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist and more specifically 
defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he injured his back during a period 
of active duty for training while helping the Avionics 
Technicians move furniture and equipment into their new shop 
on Charleston Air Force Base.  The veteran did not seek 
treatment immediately following the injury but waited until 
he was about to be released from active duty for training.  
Service medical records indicate that in November 1992, the 
veteran was seen for complaints of lower backache and hip 
pain.  The veteran indicated that it was better at the time 
of the visit.  The assessment was "low back pain, mechanical 
and mild."  Subsequent service medical records do not reveal 
any further complaints regarding the veteran's back and upon 
clinical evaluation in January 1994, the veteran's spine was 
determined to be normal.  

According to the veteran, he did not mention the injury to 
his section chief or ask to see a unit doctor because he 
needed the income from his drill weekends.  The veteran 
contends that he did not seek treatment after being released 
from active duty due to financial reasons.  Despite not 
seeking treatment, the veteran alleges that he has had 
problems with his back since the 1992 injury and that the 
problem is getting progressively worse.  In a June 1996 
letter to the VA, the veteran indicated that he had an 
appointment scheduled with a neurologist.  The record, 
however, contains no information regarding whether the 
veteran was ever evaluated by a neurologist.

In January 1998, the veteran underwent a VA examination in 
connection with this claim.  The examiner noted that no prior 
medical evidence was available for review prior to the 
examination.  X-rays taken in conjunction with the 
examination revealed degenerative joint disease with spurring 
from T12 through L1 and the examiner diagnosed "[l]ow back 
strain status post lifting injury by history with resultant 
limited range of motion, pain with movement, walking, 
standing, lifting, muscle spasms, numbness, and tingling of 
right lower extremity."  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  Because past medical records were not available 
for review, the examination is not sufficient for the purposes 
of evaluating the veteran's claim.  

The Board further notes that the diagnosis provided in the 
January 1998 VA examination is unclear as to whether the 
veteran's current problems, including "limited range of 
motion, pain with movement, walking, standing, lifting, 
muscle spasms, numbness, and tingling of right lower 
extremity" are etiologically related to the low back pain 
suffered in 1992 and clarification of this issue is required.

Accordingly, this case is being returned to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to 
provide the names and addresses of all 
medical care providers where he received 
treatment for low back pain, including 
all neurological evaluations.  After 
securing the necessary release, the RO 
should obtain these records and associate 
with the claims folder.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  The RO should return the claims 
folder to 
Dr. Thai V. Ky at the VAMC-Memphis, so 
that the claims folder may be reviewed.  
Thereafter, the examiner should clarify 
the diagnosis and provide an opinion, 
based on the previous examination and 
review of all the evidence, as to whether 
it more likely, less likely or as likely 
as not that any current low back 
disability is related to the veteran's 
low back problems during active duty for 
training.  All findings, and the reasons 
and bases therefore, should be set forth 
in a clear and logical manner on the 
examination report.  

4.  If Dr. Ky is no longer available or 
is unable to conduct the requested 
review, the RO should accord the veteran 
another VA examination.  The claims file 
must be forwarded to the examiner and 
reviewed prior to the examination.  The 
RO should notify the veteran of the 
consequences of failing to report for the 
examination.  If the veteran is diagnosed 
with a current low back disability, the 
examiner, to the extent possible, should 
provide an opinion based on the 
examination findings and review of all 
the evidence, as to whether it is more 
likely, less likely or as likely as not 
that any current low back disability is 
related to the veteran's low back 
problems during service.  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.

5.  Upon completion of the above, the RO 
should 
review the evidence, and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for a low 
back disability is warranted.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




